WILLIAMS, Judge.
Kenneth Cissell was drowned when the car in which he was a passenger plunged into the Tennessee River. An award of $5,000 by the Board of Claims to the administrator was allowed against the appellant, Commonwealth of Kentucky, Department of Highways. The award was affirmed by the McCracken Circuit Court, and the Commonwealth has appealed.
The driver of the automobile in which Cissell was a passenger mistakenly turned off the main road onto a minor road, believing it led to Paducah. In reality, 2,025 feet from the intersection, the road came to an end at the edge of the Tennessee River. At a point three feet from the edge of the river and located at the termination of the pavement, was a “Road Closed” sign. Standing to the left of this sign was a “scotch-light” striped sign. Three hundred and fifty feet back toward the main highway were two “Caution” signs, one on either side of the road, and 725 feet back and across a small wooden bridge was a “Slow” sign. Approaching from the direction of the main road a driver would encounter the “Slow” sign, then cross a small bridge, to be confronted by the two “Caution” signs, 350 feet from which the road terminated at the river and at which place the “Road Closed” sign had been erected. After passing the “Caution” signs the road curved slightly to the driver’s left, which caused the “Road Closed” sign to be virtually obscured until it was in close proximity.
The driver of the car testified he was driving 40 to 45 miles per hour, that he did not see any signs along the way, that he swerved to the left to avoid what appeared to be a mound of earth at the river’s edge, that the car slid onto some gravel and down into the river, and that he did not know the river was there until he was in it. There was some evidence that the signs were hard to see due to the fact that some vegetation had grown up about them.
The issue is, whether the State exercised ordinary care to safeguard the public from the danger existing at the end of this road. The finding of the Board of Claims, if supported by substantial evidence, is conclusive. Commonwealth, Dept. of Highways, v. General & Excess Ins. Co., Ky., 355 S.W.2d 695 (1962).
The duty of the Commonwealth is to exercise ordinary care in keeping its highways in a reasonably safe condition for public travel. That duty may be performed by remedying, warning, or guarding *333against, the danger. Signs may give adequate warning of a hazardous condition in a highway when their message sufficiently relates to the danger and their location is at a distance which permits the public to avoid such danger. Commonwealth, Department of Highways, v. Begley, Ky., 376 S.W.2d 295 (1964).
The facts here adequately support the finding of the Board of Claims that the signs did not reasonably warn the traveling public of the road’s end. There was no notice that the road terminated at the river’s edge until the “Road Closed” sign was reached, which admittedly was only three feet from the water. The other signs did not give warning commensurate with the danger ahead. The “Road Closed” sign warned of the danger too late to give adequate notice to the public. The termination of a public road at the edge of a river is a danger which requires more warning than the signs here afforded. •
The judgment is affirmed.